DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of in the first field, an output of the green semiconductor laser is 1/250 of an output of the red semiconductor laser.
The closely related prior art, Asakawa (US 20170139269) discloses (Figs. 1-15) a display device (DSP) for displaying a color gamut defined by connecting a first defined color in first chromaticity coordinates, a second defined color in second chromaticity coordinates, and a third defined color in third chromaticity coordinates in a CIExy chromaticity diagram (Fig. 1), the display device comprising: a display panel (PNL) in which a plurality of pixels (PX) displaying the color gamut are arranged;  and an illumination device (100) configured to radiate light to the display panel, wherein the illumination device includes a green semiconductor laser (LDG) configured to emit laser light of the second defined color, a blue semiconductor laser (LDB) configured to emit laser light of the third defined color, and a red semiconductor laser (LDR) configured to emit laser light of a color in fourth chromaticity coordinates which is different from the first defined color (sections 0038-0040), each of the pixels displays a color including the first defined color by mixing the laser light in the fourth chromaticity coordinates and the laser light of the second defined color, each of the pixels includes a red pixel (PX1) to display 
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of in the first field, an output of the green semiconductor laser is 1/250 of an output of the red semiconductor laser. Claim 1 is therefore allowed, as are dependent claims 2-12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871